DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
3.	Applicant’s amendment to the claims filed on 05/05/2022 in response to the Final Rejection mailed on 03/22/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claim 4 is cancelled.
5.	Claims 1, 7, and 29-30 are pending.
6.	Applicant’s remarks filed on 05/27/2022 in response to the Final Rejection mailed on 03/22/2022 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(a), or First Paragraph
7.	The written description rejection of claims 1, 4, 7, and 29-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims to remove the recitation of “a polypeptide with similar enzymatic activities of providing a flux route to 2-HIBA via the acetoacetyl-CoA reductase activity (phaB) of the polyhydroxyalkanoate pathway and exhibiting at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:  15” and to remove the recitation of “a functional fragment thereof”.
8.	The scope of enablement rejection of claims 1, 4, 7, and 29-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicants’ amendment to the claims to remove the recitation of “a polypeptide with similar enzymatic activities of providing a flux route to 2-HIBA via the acetoacetyl-CoA reductase activity (phaB) of the polyhydroxyalkanoate pathway and exhibiting at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:  15” and to remove the recitation of “a functional fragment thereof”.
Claim Rejections - 35 USC § 103
9.	The rejection of claims 4 and 7 under 35 U.S.C. 103 as being unpatentable over Reinecke et al. (US Patent Application Publication 2011/0171702; cited on IDS filed on 05/30/2019) in view of GenBank WP_046128597 (GenBank, 2015; cited on PTO-892 mailed 09/10/2021) as evidenced by KEGG enzyme 5.4.99.2 (obtained 01/25/2021; cited on PTO-892 mailed on 02/01/2021) is withdrawn in view of applicants’ amendment to the claims to cancel claim 4 and to claim 7 to recite “wherein the acetoacetyl-CoA transferase, PhaA is C. necator acetoacetyl-CoA transferase, PhaA (SEQ ID NO:  19)”.
10.	The rejection of claims 1 and 29-30 under 35 U.S.C. 103 as being unpatentable over Reinecke et al. (US Patent Application Publication 2011/0171702; cited on IDS filed on 05/30/2019) in view of GenBank WP_046128597 (GenBank, 2015; cited on PTO-892 mailed 09/10/2021) as evidenced by KEGG enzyme 5.4.99.2 (obtained 01/25/2021; cited on PTO-892 mailed on 02/01/2021) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims.
11.	As amended, claim 1 is drawn in relevant part to a process for biosynthesis of 2-hydroxyisobutyric acid (2-HIBA), and/or derivatives thereof and/or compounds related thereto, said process comprising:  obtaining a C. necator organism capable of producing 2-HIBA, derivatives thereof and/or compounds related thereto; altering the organism to abolish polyhydroxyalkanoate synthase activity; altering the organism to express the R-enantioselective 3-hydroxylbutyryl CoA mutase (RCM) comprising B. massiliosenegalensis RcmA (SEQ ID NO: 15) and to overexpress acetoacetyl-CoA transferase, PhaA; and producing more 2-HIBA, and or derivatives thereof and/or compounds related thereto by the altered organism as compared to organisms heterologously expressing S-3-hydroxybutyryl-CoA mutase or RCM and/or the same organism without alteration.
	As amended, claim 29 is drawn in relevant part to a process for biosynthesis of 2-HIBA and derivatives and compounds related thereto, said process comprising providing a means capable of producing compounds involved in biosynthesis of 2-HIBA and derivatives and compounds related thereto and producing compounds involved in biosynthesis of 2-HIBA and derivatives and compounds related thereto with said means, wherein said means comprises a C. necator organism altered to abolish polyhydroxyalkanoate synthase activity and to express the R-enantioselective 3-hydroxylbutyryl CoA mutase (RCM) comprising B. massiliosenegalensis RcmA (SEQ ID NO: 15) and overexpress acetoacetyl-CoA transferase, PhaA, wherein said means produces more 2-HIBA or derivatives thereof or compounds related thereto as compared to organisms heterologously expressing S-3-hydroxybutyryl-CoA mutase or RCM or the same organism without alteration.    
	As amended, claim 30 is drawn in relevant part to a process for biosynthesis of 2-HIBA, and derivatives thereof, and compounds related thereto, said process comprising:  a step for performing a function of altering a C. necator organism capable of producing 2-HIBA, derivatives thereof, and/or compounds related thereto such that the altered organism produces more 2-HIBA, derivatives thereof, and/or compounds compared to a corresponding unaltered organism, wherein said C. necator is altered to abolish PHA synthase activity and to express the R-enantioselective 3-hydroxylbutyryl CoA mutase (RCM) comprising B. massiliosenegalensis RcmA (SEQ ID NO: 15) and overexpress acetoacetyl-CoA transferase, PhaA; and a step for performing a function of producing 2-HIBA, derivatives thereof, and/or compounds related thereto in the altered organism, wherein said altered organism produces more 2-HIBA or derivatives thereof or compounds related thereto as compared to organisms heterologously expressing S-3-hydroxybutyryl-CoA mutase or RCM and/or the same organism without alteration.  
12.	With respect to claim 1, Reinecke et al. teach a process for the biosynthesis of 2-hydroxyisobutyric acid comprising obtaining an organism that has been genetically engineered to produce more 2-hydroxyisobutyric acid than a wild type [see Abstract; paragraphs 0011-0013].  Reinecke et al. teach the process wherein the organism is Cupriavidus necator (synonymous with Ralstonia eutropha) [see paragraphs 0027 and 0120].  Reinecke et al. teach the process wherein the organism is altered wherein the activity of an enzyme that catalyzes the conversion of 3-hydroxybutyryl-CoA to polyhydroxybutyrate has a lower activity that its wild type wherein the enzyme is polyhydroxyalkanoate synthase [see paragraphs 0046-0047] and to express a hydroxyl-isobutyryl-CoA mutase, an isobutyryl-CoA mutase (EC 5.4.99.13) or a methylmalonyl-CoA mutase (EC 5.4.99.2) [see paragraph 0044] and provide a flux route to 2-hydroxybutyric acid through expression of genes in the polyhydroxyalkanoate pathway such as phaB [see paragraph 0030]. Reinecke et al. teach the process wherein the organism is further altered to overexpress acetoacetyl-CoA transferase PhaA [see paragraph 0042]. Although Reinecke et al. does not explicitly teach that the mutase is R-enantioselective, evidentiary reference KEGG enzyme is cited in accordance with MPEP 2131.01 to demonstrate that enzymes of the class EC 5.4.99.2 are R-enantioselective.  Reinecke et al. teach the process wherein the organism is altered to express a hydroxyl-isobutyryl-CoA mutase, an isobutyryl-CoA mutase (EC 5.4.99.13) or a methylmalonyl-CoA mutase (EC 5.4.99.2) [see paragraph 0044].
	With respect to claims 29-30, Reinecke et al. teach a process for the biosynthesis of 2-hydroxyisobutyric acid comprising obtaining an organism that has been genetically engineered to produce more 2-hydroxyisobutyric acid than a wild type [see Abstract; paragraphs 0011-0013].  Reinecke et al. teach the process wherein the organism is Cupriavidus necator (synonymous with Ralstonia eutropha) [see paragraphs 0027 and 0120].  Reinecke et al. teach the process wherein the organism is altered wherein the activity of an enzyme that catalyzes the conversion of 3-hydroxybutyryl-CoA to polyhydroxybutyrate has a lower activity that its wild type wherein the enzyme is polyhydroxyalkanoate synthase [see paragraphs 0046-0047] and to express a hydroxyl-isobutyryl-CoA mutase, an isobutyryl-CoA mutase (EC 5.4.99.13) or a methylmalonyl-CoA mutase (EC 5.4.99.2) [see paragraph 0044] and provide a flux route to 2-hydroxybutyric acid through expression of genes in the polyhydroxyalkanoate pathway such as phaB [see paragraph 0030]. Reinecke et al. teach the process wherein the organism is further altered to overexpress acetoacetyl-CoA transferase PhaA [see paragraph 0042].  Although Reinecke et al. does not explicitly teach that the mutase is R-enantioselective, evidentiary reference KEGG enzyme is cited in accordance with MPEP 2131.01 to demonstrate that enzymes of the class EC 5.4.99.2 are R-enantioselective.  Reinecke et al. teach the process wherein the organism is altered to express a hydroxyl-isobutyryl-CoA mutase, an isobutyryl-CoA mutase (EC 5.4.99.13) or a methylmalonyl-CoA mutase (EC 5.4.99.2) [see paragraph 0044].
	However, Reinecke et al. does not teach the process of claims 1 and 29-30 wherein the R-enantioselective 3-hydroxybutyryl CoA mutase comprises SEQ ID NO:  15.
	GenBank WP_046128597 teach a methylmalonyl-CoA mutase that comprises an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID NO:  15 [see alignment attached as APPENDIX A].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Reinecke et al. and GenBank WP_046128597 to use the methylmalonyl-CoA mutase of GenBank in the process of Reinecke et al. because Reinecke et al. teach processes for the production of 2-hydroxyisobutyric acid by expressing a methylmalonyl-CoA mutase in a host cell.  GenBank WP_046128597 teach a methylmalonyl-CoA mutase.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Reinecke et al. and GenBank WP_046128597 because GenBank WP_046128597 acknowledges a methylmalonyl-CoA mutase.  It would require simple substitution of one enzyme for the other for one of ordinary skill in the art to arrive at the claimed invention before the effective filing date of the claimed invention.
12.	Claim 7 is newly rejected under 35 U.S.C. 103 as being unpatentable over Reinecke et al. (US Patent Application Publication 2011/0171702; cited on IDS filed on 05/30/2019) in view of GenBank WP_046128597 (GenBank, 2015; cited on PTO-892 mailed 09/10/2021) as evidenced by KEGG enzyme 5.4.99.2 (obtained 01/25/2021; cited on PTO-892 mailed on 02/01/2021) as applied to claims 1 and 29-30 above, and further in view of GenBank THIL-CUPNH (GenBank, 2016; examiner cited).  This new grounds of rejection is necessitated by applicants’ amendment to claim 7 to recite “wherein the acetoacetyl-CoA transferase, PhaA is C. necator acetoacetyl-CoA transferase, PhaA (SEQ ID NO: 19)”.
13.	The relevant teachings of Reinecke et al. and GenBank WP_046128597 as applied to claims 1 and 29-30 are set forth above.
	With respect to claim 7, Reinecke et al. teach a process for the biosynthesis of 2-hydroxyisobutyric acid comprising obtaining an organism that has been genetically engineered to produce more 2-hydroxyisobutyric acid than a wild type [see Abstract; paragraphs 0011-0013].  Reinecke et al. teach the process wherein the organism is Cupriavidus necator (synonymous with Ralstonia eutropha) [see paragraphs 0027 and 0120].  Reinecke et al. teach the process wherein the organism is altered wherein the activity of an enzyme that catalyzes the conversion of 3-hydroxybutyryl-CoA to polyhydroxybutyrate has a lower activity that its wild type wherein the enzyme is polyhydroxyalkanoate synthase [see paragraphs 0046-0047] and to express a hydroxyl-isobutyryl-CoA mutase, an isobutyryl-CoA mutase (EC 5.4.99.13) or a methylmalonyl-CoA mutase (EC 5.4.99.2) [see paragraph 0044] and provide a flux route to 2-hydroxybutyric acid through expression of genes in the polyhydroxyalkanoate pathway such as phaB [see paragraph 0030]. Reinecke et al. teach the process wherein the organism is further altered to overexpress acetoacetyl-CoA transferase PhaA [see paragraph 0042]. Reinecke et al. further teach that in order to produce 2-hydroxyisobutyric acid, overexpression of acetyl-CoA acetyltransferase is necessary in order to produce acetoacetyl-CoA as a precursor [see paragraphs 0041-0042].
	However, the combination of Reinecke et al. and GenBank WP_046128597 do not teach the process of claim 7 wherein the acetoacetyl-CoA transferase, PhaA is C. necator acetoacetyl-CoA transferase, PhaA (SEQ ID NO: 19).
	GenBank THIL-CUPNH teach an acetoacetyl-CoA transferase from Ralstonia eutropha (synonymous to C. necator) that shares 100% sequence identity to SEQ ID NO:  19 [see alignment attached as APPENDIX B].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Reinecke et al., GenBank WP_046128597, and GenBank THIL-CUPNH to use the acetylacetyl-CoA transferase of GenBank THIL-CUPNH in the process of Reinecke et al. and GenBank WP_046128597 because Reinecke et al. and GenBank WP_046128597 teach processes for the production of 2-hydroxyisobutyric acid by overexpressing an acetoacetyl-CoA transferase in a C. necator to provide acetoacetyl-CoA as a precursor for 2-HIBA.  GenBank THIL-CUPNH teach a acetoacetyl-CoA transferase from Ralstonia eutropha (C. necator).  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Reinecke et al., GenBank WP_046128597, and GenBank THIL-CUPNH because GenBank THIL-CUPNH acknowledges a acetoacetyl-CoA transferase from Ralstonia eutropha (C. necator).  It would require simple substitution of one enzyme for the other for one of ordinary skill in the art to arrive at the claimed invention before the effective filing date of the claimed invention, and one would desire to use an enzyme native to the host cell in order to avoid potential cellular toxicity to the host cell from a foreign protein source and would desire to overexpress said enzyme in order to provide acetoacetyl-CoA for the production of 2-HIBA.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
14.	Beginning on p. 7 of applicants’ remarks, applicants in summary contend that neither Reinecke et al. nor GenBank WP_046128597 teach use of the organism as claimed because the combination fails to make known all elements of the instant claimed invention and in no way predictive of the results achieved.
	This argument is found to be not persuasive for the reasons set forth in the rejection above.  As stated in the Final Rejection mailed on 03/22/2022, one of ordinary skill in the art recognizing that Reinecke et al. teach organisms altered to express a hydroxyl-isobutyryl-CoA mutase, an isobutyryl-CoA mutase or a methylmalonyl-CoA mutase would recognize that the methylmalonyl CoA mutase taught by GenBank WP_046128597 could be substituted to have the same function as those enzymes taught by Reinecke et al.
Conclusion
15.	Status of the claims:
	Claims 1, 7 and 29-30 are pending.
	Claims 1, 7 and 29-30 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        


APPENDIX A

GenBank WP_046128597 with SEQ ID NO:  15

Query Match             100.0%;  Score 1969;  DB 2;  Length 393;
  Best Local Similarity   100.0%;  
  Matches  393;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTDVVIVSAARTAVGKFGGSLAKIPAPELGAVVIKAALERAGVKPEQVSEVIMGQVLTAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTDVVIVSAARTAVGKFGGSLAKIPAPELGAVVIKAALERAGVKPEQVSEVIMGQVLTAG 60

Qy         61 SGQNPARQAAIKAGLPAMVPAMTINKVCGSGLKAVMLAANAIMAGDAEIVVAGGQENMSA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGQNPARQAAIKAGLPAMVPAMTINKVCGSGLKAVMLAANAIMAGDAEIVVAGGQENMSA 120

Qy        121 APHVLPGSRDGFRMGDAKLVDTMIVDGLWDVYNQYHMGITAENVAKEYGITREAQDEFAV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 APHVLPGSRDGFRMGDAKLVDTMIVDGLWDVYNQYHMGITAENVAKEYGITREAQDEFAV 180

Qy        181 GSQNKAEAAQKAGKFDEEIVPVLIPQRKGDPVAFKTDEFVRQGATLDSMSGLKPAFDKAG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GSQNKAEAAQKAGKFDEEIVPVLIPQRKGDPVAFKTDEFVRQGATLDSMSGLKPAFDKAG 240

Qy        241 TVTAANASGLNDGAAAVVVMSAAKAKELGLTPLATIKSYANAGVDPKVMGMGPVPASKRA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TVTAANASGLNDGAAAVVVMSAAKAKELGLTPLATIKSYANAGVDPKVMGMGPVPASKRA 300

Qy        301 LSRAEWTPQDLDLMEINEAFAAQALAVHQQMGWDTSKVNVNGGAIA IGHPIGASGCRILV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LSRAEWTPQDLDLMEINEAFAAQALAVHQQMGWDTSKVNVNGGAIA IGHPIGASGCRILV 360

Qy        361 TLLHEMKRRDAKKGLASLCIGGGMGVALAVERK 393
              |||||||||||||||||||||||||||||||||
Db        361 TLLHEMKRRDAKKGLASLCIGGGMGVALAVERK 393



















APPENDIX B

GenBank THIL-CUPNH with SEQ ID NO:  19

Query Match             100.0%;  Score 1969;  DB 2;  Length 393;
  Best Local Similarity   100.0%;  
  Matches  393;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTDVVIVSAARTAVGKFGGSLAKIPAPELGAVVIKAALERAGVKPEQVSEVIMGQVLTAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTDVVIVSAARTAVGKFGGSLAKIPAPELGAVVIKAALERAGVKPEQVSEVIMGQVLTAG 60

Qy         61 SGQNPARQAAIKAGLPAMVPAMTINKVCGSGLKAVMLAANAIMAGDAEIVVAGGQENMSA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGQNPARQAAIKAGLPAMVPAMTINKVCGSGLKAVMLAANAIMAGDAEIVVAGGQENMSA 120

Qy        121 APHVLPGSRDGFRMGDAKLVDTMIVDGLWDVYNQYHMGITAENVAKEYGITREAQDEFAV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 APHVLPGSRDGFRMGDAKLVDTMIVDGLWDVYNQYHMGITAENVAKEYGITREAQDEFAV 180

Qy        181 GSQNKAEAAQKAGKFDEEIVPVLIPQRKGDPVAFKTDEFVRQGATLDSMSGLKPAFDKAG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GSQNKAEAAQKAGKFDEEIVPVLIPQRKGDPVAFKTDEFVRQGATLDSMSGLKPAFDKAG 240

Qy        241 TVTAANASGLNDGAAAVVVMSAAKAKELGLTPLATIKSYANAGVDPKVMGMGPVPASKRA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TVTAANASGLNDGAAAVVVMSAAKAKELGLTPLATIKSYANAGVDPKVMGMGPVPASKRA 300

Qy        301 LSRAEWTPQDLDLMEINEAFAAQALAVHQQMGWDTSKVNVNGGAIA IGHPIGASGCRILV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LSRAEWTPQDLDLMEINEAFAAQALAVHQQMGWDTSKVNVNGGAIA IGHPIGASGCRILV 360

Qy        361 TLLHEMKRRDAKKGLASLCIGGGMGVALAVERK 393
              |||||||||||||||||||||||||||||||||
Db        361 TLLHEMKRRDAKKGLASLCIGGGMGVALAVERK 393